t c memo united_states tax_court david h saxon petitioner v commissioner of internal revenue respondent docket no filed date david h saxon pro_se james l may jr for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure addition_to_tax under sec_6651 a dollar_figure addition_to_tax under sec_6651 and a dollar_figure addition_to_tax under sec_6654 this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 motion to dismiss background when the petition in this case was filed petitioner resided in maryville tennessee petitioner failed to file an income_tax return for in addition he failed to pay any_tax for including estimated income_tax on date petitioner filed a petition with the court seeking judicial review of respondent’s aforementioned determination of the deficiency and additions to tax for in the petition petitioner alleges he was required to file a return only if the secretary through a designated delegate obtained approval from the office of management and budget omb for a valid control number appearing on the form petitioner is required to file and authorizing the collection of income_tax information and petitioner’s income exceeds the exempt_amount under sec_151 no meaningful facts supporting 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s claims of error with respect to respondent’s determinations for are contained in the petition on date respondent filed the motion to dismiss asserting that in the petition petitioner makes no claims of factual error and asserts only frivolous law and legal conclusions respondent posits that petitioner has not alleged any justiciable error with respect to the determinations set forth in the notice_of_deficiency or any facts in support of any error on date petitioner filed his notice of objection to respondent’s motion to dismiss discussion rule b provides that a petition filed in this court shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability further rule b provides that the petition 2respondent filed a motion to dismiss on similar grounds in petitioner’s lien and levy case at docket no 16369-05l collection case a hearing on respondent’s motion in the collection case was held on date petitioner did not appear at that hearing on date the court entered an order of dismissal and decision in the collection case on date the court received petitioner’s statement of position with respect to the collection case see rule c although no hearing had been set for arguments on respondent’s motion to dismiss in this case on date petitioner filed a premature written_statement of his position with respect to respondent’s motion to dismiss the court concludes that a hearing is unnecessary for the proper disposition of respondent’s motion to dismiss shall contain clear and concise lettered statements of the facts on which the petitioner bases the assignments of error except with respect to those assignments of error as to which the burden_of_proof is on the commissioner any issue not raised in the pleadings is deemed conceded rule b 78_tc_646 73_tc_736 the court may dismiss a case at any time and enter a decision against a taxpayer for failure to comply with the court’s rules rule see 114_tc_176 45_tc_308 stephens v commissioner tcmemo_2005_183 white v commissioner tcmemo_1981_609 the petition includes allegations that respondent failed to demonstrate that petitioner is liable for federal income taxes petitioner claims that he is not liable for federal income taxes because the omb control number on the form_1040 u s individual_income_tax_return for is invalid and does not comply with the requirements of the paperwork reduction act of pra u s c secs none of petitioner’s allegations states a claim on which relief may be granted claims that violation of the pra excuses a taxpayer from filing returns and or paying taxes have been considered and universally rejected as meritless by this and other courts see eg 970_f2d_750 n 10th cir 954_f2d_698 11th cir freas v commissioner tcmemo_1993_552 andreas v commissioner tcmemo_1993_551 petitioner argues that he is not obligated to pay federal_income_tax because the internal_revenue_code does not assign a value to the exempt_amount the exempt_amount appears in irs publications and instructions ex post facto and he is not required to comply with a law ‘ex post facto’ petitioner’s argument is incomprehensible if petitioner means to assert that the taxation of income in excess of the exempt_amount is an ex post facto law in violation of article i of the constitution that argument has no merit the constitutional prohibition against ex post facto laws applies only to penal legislation that imposes or increases criminal punishment for conduct predating its enactment 342_us_580 the ex post facto clause is not applicable in a civil context 225_us_227 the federal_income_tax imposed under the internal_revenue_code is not penal legislation and does not impose or increase criminal punishment accordingly imposition of federal_income_tax on income in excess of the exempt_amount does not violate the ex post facto clause of the u s constitution see 909_f2d_784 4th cir retroactive increase in penalty imposed for substantial_understatement did not violate the ex post facto clause of the u s constitution affg tcmemo_1989_535 96_tc_858 amendment of sec_6661 does not violate the ex post facto clause of the u s constitution affd 959_f2d_16 2d cir lyle v commissioner tcmemo_1999_184 sec_86 does not violate the ex post facto clause of the u s constitution affd without published opinion f 3d 5th cir lastly petitioner maintains that unsubstantiated statements on forms that he received income from third parties are not sufficient to support respondent’s determinations in the notice_of_deficiency because the statements were not made under penalty of perjury however when a petition does not contain a justiciable assignment of error with respect to the commissioner’s determination the commissioner need not provide the foundation for his determination see 847_f2d_1379 9th cir sustaining a tax_court order dismissing taxpayers’ case for failure to prosecute petitioner has failed to assign error in the manner required by rule b and with respect to any item included in the notice_of_deficiency for consequently respondent was entitled to 3apparently respondent determined petitioner’s income for on the basis of third-party information rely on the third-party information to determine petitioner’s income for see sec_6201 117_f3d_785 5th cir when the taxpayer files no return or other sworn statement denying receipt of unreported income the commissioner has no duty to investigate a third-party payment report silver v commissioner tcmemo_2005_281 martinez v commissioner tcmemo_2005_213 white v commissioner tcmemo_1997_459 in sum we find that petitioner failed to state in the petition any justiciable basis on which this court may grant him relief because petitioner has failed to state a claim for which relief can be granted we shall grant respondent’s motion to dismiss as to the deficiency in income_tax for in the amount set forth in the notice_of_deficiency see 123_tc_213 finding that a petition and an amended petition failed to state a claim upon which relief could be granted when they lacked a clear statement of error and contained nothing more than frivolous rhetoric and legalistic gibberish petitioner’s failure_to_file and pay tax including estimated income_tax was not due to reasonable_cause but rather due to willful neglect accordingly we find that the additions to tax under sec_6651 sec_6651 and sec_6654 are applicable in the respective amounts set forth in the notice_of_deficiency respondent requests that this court impose a penalty pursuant to sec_6673 because petitioner has instituted this proceeding primarily for delay respondent contends that petitioner’s position is groundless and or frivolous and that petitioner filed his petition as a protest to paying income taxes sec_6673 provides that this court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that the taxpayer instituted or maintained the proceedings primarily for delay the taxpayer’s position in the proceeding is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies we have previously imposed a penalty pursuant to sec_6673 against petitioner for asserting arguments similar to those advanced herein in docket no 16369-05l petitioner raised similar frivolous arguments with respect to collection of his income_tax liabilities for and and respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 on date this court entered an order of dismissal and decision in docket no 16369-05l that respondent could proceed with the collection of petitioner’s tax_liabilities for and and we imposed a dollar_figure penalty pursuant to sec_6673 we find that petitioner has asserted frivolous and groundless arguments in this proceeding which are similar to those advanced in his prior case before this court we also find that petitioner instituted this proceeding primarily for delay consequently we hold that petitioner is liable for a dollar_figure penalty pursuant to sec_6673 to reflect the foregoing an appropriate order of dismissal and decision will be entered for respondent
